Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (NPL Doc, “ARgo: Animate Everyday Object in Augmented Reality”) in view of Hebborn et al. (NPL Doc, “Occlusion Matting: Realistic Occlusion Handling for Augmented Reality Applications”) in further view of Tong et al. (Pub No. US 2014/0152758 A1).

As per claim 1, Park teaches the claimed:
1. A virtual puppeteering system comprising: 
a portable device including a camera, a display, a hardware processor, and a system memory storing an object animation software code; and the hardware processor configured to execute the object animation software code (Please see on the 2nd page in the section titled “Argo Overview” in the 1st paragraph where they refer to “In an attempt to enable the public to use ARgo, in everyday life, we use the smart device as a platform, and use the Cocos2d-x Game engine for game development and multiplatform development. ARgo is programmed in C++ environment and the Cocos2d-x game engine which generates a wrapper automatically for Android or iOS.  For a simple augmented reality programming, we combine OpenCV and Cocos2d-X.”.  Figure 1 shows that the smartdevice held in the user’s hand has a display.  The second paragraph in the section titled “Argo Overview” refers to “the smart device camera”.  The smart device in Park would have to have some type of processor and memory present in order to function and run as described by the reference) to: 
generate, using the camera, an image in response to receiving an activation input (Please see figure 1 and on the 2nd page in the 1st paragraph under the section titled “Implementation” where they refer to “On a smart device camera preview environment, there are several touch gesture approaches, but a single-point tap gesture is the most intuitive for user to select the object. To enable the system to track the target object from the single point tap gesture”.  In this instance, some type of activation input would have to be received in order for the camera to start displaying the image on the screen.  This activation input could be something such as activating the program to start running the software for Park or turning on the phone by pushing the power button);  display the image on the display (This is shown in figure 1 where it shows the image displayed on the smart device’s display screen); 
receive a selection input selecting an object shown in the image (In the 2nd paragraph under the section titled “Argo Overview” where they refer to “When a user touches his favorite object on the smart device camera display, the object is animated with a facial expression and a graphical effect (Figure 1).”); 
receive an animation input; and identify, based on the selected object and the received animation input, a movement for animating the selected object (This is taught in figures 2 and 6 where the user provides touch interaction (animation input).  Also please see on the 4th page in the 1st paragraph under the section titled “Argo Scenario” where they refer to “If the user feeds the object, it shows a happy facial expression with a heart. If the everyday object is hungry for a long time, its health meter declines, and the object shows a sick expression. The user can fix the everyday object to make it healthy, then it shows a happy facial expression with a fancy aura effect. If the user touches the everyday object on the screen, the object shows a reaction. For instance, it shows smile or a question mark for if it does not understand the user’s intention (Figure 6).”  In this instance, the claimed “a movement for animating the selected object” corresponds to the animation showing a facial expressions such as a smile or heart or a reaction).
Park alone does not explicitly teach the remaining claim limitations.
However, Park in combination with Hebborn and Tong teaches the claimed:
determine a distance separating the selected object from the portable device (Hebborn in the abstract “Our approach takes raw depth information of the real scene (e.g. obtained by a low cost depth sensor) to realize rough foreground background segmentation” and in section 5, 1st paragraph “We split the image into two parts, segments which are in the background of the virtual objects and segments which are in the foreground of these objects.”  In this case, when the depth sensor of Hebborn is located on the Smart Device of Park, then the depth map is Hebborn is measuring depth (distance) from the portable device to the segmented objects within the scene.  Tong teaches of an actual example where the depth sensor being located on the portable device (mobile phone) itself, e.g. please see Tong in [0019] ”… devices 102 and 112 may include, but are not limited to, videoconferencing systems, desktop computers, laptop computers, tablet computers, smart phones, (e.g., iPhones.RTM., Android.RTM.-based phones … Cameras 104 and 114 may be incorporated within devices 102 and 112 … Specific examples of cameras 104 and 114 may include … depth cameras“); 
generate an animation of the selected object using the determined distance and the identified movement; and render the animation of the selected object (As mentioned above, Park teaches of generating the claimed animation on the 4th page in the 1st paragraph under the section titled “Argo Scenario” where the animation corresponds to showing facial expressions such as a smile or heart or a reaction,  Park is silent about using the claimed “determined distance” for this animation.  Hebborn teaches that it was known in the art to use the determined distance when rendering virtual objects onto the real-world scene in figures 1-2, i.e. where virtual images of virtual toys are incorporated into a selected real-world scene by considering the determined distance of the selected object (the real-world chair in which the virtual toys are placed on) with respect to distances of other adjacent objects (including objects closer or in front of the real-world chair).  The consideration of these distances allows properly occlusion to occur with respect to the virtually added image data for the animation within respect to surrounding real-world objects with different depths (distances).  The claimed feature is taught when this rendering of the virtual images using the determined distance (as taught by Hebborn) is incorporated into the rendering of virtual images to create the animation of the selected object in Park).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the determined distance when rendering virtual objects onto the real-world scene object’s as taught by Hebborn with the system of Park in order to provide the correct occlusion and depth effects.  This is illustrated by Hebborn in figure 1 on the right most image where the distance of the selected object of the real-world chair has to be considered when rendering the virtual image of the toy along with the distance of the real-world hand object that is overlapping the virtual image of the toy.  The consideration of these distances is important so that the virtual image of the toy is rendered correctly (for example so that the virtual toy is rendered over the real-world chair behind it and that portions of the virtual toy are not rendered overtop of the real world hand that is closer to the user than where the virtual toy should appear).  Thus, using the determined distance plays an important factor in providing the correct depth and occlusion effects to seamlessly integrated virtual images into a real world scene for augmented reality effects (Hebborn in the 1st half of the abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a depth sensor into the portable device as taught by Tong with the system of Park as modified by Hebborn in order to allow the mobile phone or portable device to gain a better understanding of the scene in which it is capturing with its sensors.  The depth sensor allows distance and depth values for the scene in front of the camera to be recorded.  This helps provide spatial information for image and computer graphics processing for analysis of the objects and geometry of the scene.



As per claim 4, Park alone does not explicitly teach the claimed limitations.
However, Park in combination with Hebborn and Tong teaches the claimed:
4. The virtual puppeteering system of claim 1, wherein the portable device further comprises a microphone, and wherein the animation input comprises a voice input to the microphone (Tong in [0020] “Devices 102 and 112 may further comprise microphones 106 and 116 and speakers 107 and 117. Microphones 106 and 116 include any devices configured to sense (i.e., capture) sound and convert sensed sound into a corresponding audio signal. Microphones 106 and 116 may be integrated within devices 102 and 112” and towards the end of [0020] in Tong where they refer to “Avatars do not have to resemble the looks of the user, and thus, while avatars can be lifelike representations they can also take the form of drawings, cartoons, sketches, etc. … Further, avatars may be animated based on a user input. In this manner the user may interact with the display of a local and/or remote avatar, thereby enhancing the user experience. The resulting animations may provide a broader range of animations than possible using only facial detection and tracking. Further, the user may actively select the animations.”  Also please see [0015] of Tong as well, e.g. where they refer to “Audio communication may accompany the avatar animation. After the communication is established, the microphone may be configured to capture audio input (sound), e.g., user speech, and convert the captured sound into a corresponding audio signal (e.g., user speech signal)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microphone and voice input as part of the animation input as taught by Tong with the system of Park as modified by Hebborn in order to allow the audio text to be captured and played back as part of the animation.  This is useful for creating an avatar animation that one would want to use for novel communication messages for other users.

As per claim 5, Park teaches the claimed:
5. The virtual puppeteering system of claim 1, wherein the display comprises a touchscreen of the portable device, and wherein the animation input comprises one of a touch or a gesture applied to the touchscreen (This is shown in figure 6 where it shows that the user is using the touchscreen on the portable device to provide touch or gesture inputs for the animation.  Also please see the paragraph above figure 6 where they refer to “If the user touches the everyday object on the screen, the object shows a reaction. For instance, it shows smile or a question mark for if it does not understand the user’s intention (Figure 6)”).

As per claim 6, Park teaches the claimed:
6. The virtual puppeteering system of claim 1, wherein the hardware processor is further configured to execute the object animation software code to render the animation of the selected object on the display of the portable device (This is taught in figures 2 and 6 where it shows the animation of the object smiling or performing facial expressions and reactions on the display of the portable device).

As per claims 11 and 14-16, these claims are similar in scope to limitations recited in claims 1 and 4-6, respectively, and thus are rejected under the same rationale.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hebborn in further view of Tong and Pao (NPL Doc, “Designing an Audio-based Mobile Virtual Pet Game Application”).

As per claim 2, Park alone does not explicitly teach the claimed limitations.
However, Pao in combination with Park, Hebborn, and Tong teaches the claimed:
2. The virtual puppeteering system of claim 1, wherein the portable device further comprises a motion sensor, and wherein the animation input comprises a motion of the portable device detected by the motion sensor (In the paragraph on the bottom half of page 13 where Pao refers to “… In Kimimon, a pet owner is able to wash the virtual pet by pressing on an image of a sponge and wipe it across the character or by shaking the phone (Figure 3.1). A pet owner can also shake the mobile device to‘discipline ’the pet. Kimimon ’s character responds differently to different actions carried out by the pet owner though making sounds and‘ facial expressions’.”
	In this instance, the virtual pet animations are receiving input by the user shaking the phone.  The user shaking the phone corresponds to the claimed “a motion of the portable device detected by the motion sensor”.  The phone would have to have some type of motion sensor present in order to detect this shaking.  The claimed feature is taught when this shake input from Pao is incorporated into the animated objects in Park (that resemble a type of virtual pet in some of the figures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motion input as taught by Pao with the system of Park as modified by Hebborn and Tong in order to allow the user to have a wider range of inputs into their animation system.

As per claim 12, this claim is similar in scope to limitations recited in claim 2, and thus is rejected under the same rationale.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hebborn in further view of Tong and Lin (Pub No. US 2014/0191102 A1).

As per claim 3, Park alone does not explicitly teach the claimed limitations.
However, Lin in combination with Park, Hebborn, and Tong teaches the claimed:
3. The virtual puppeteering system of claim 1, wherein the hardware processor is further configured to execute the object animation software code to maintain the determined distance separating the selected object from the portable device as a fixed distance in the animation of the selected object (As mentioned above for claim 1, Park teaches of rendering the animation by executing object animation software code to create augmented reality effects over top of a real-world object.  For example, Park in figure 1 shows that the animation of the select object is overlaid on the real-world teapot object.  Park is silent about the claimed “maintain the determined distance separating the selected object from the portable device as a fixed distance”.  However, this claimed feature is taught when Lin is combined with the animation system of Park.  In particular, Lin in figures 4 and 7 teaches of a mobile device holder that is able to hold a table or mobile phone stationary on a tabletop.  Also please see Lin in [0002] “The present invention relates to device stand technology and more particularly, to an adjustable stand holder, which is practical for use to support a mobile electronic device on the top of a table or desk in a tilted position”.  When the mobile phone in figure 1 of Park is placed on the table or desk using the stand of Lin and the stationary phone is pointed towards the real-world object in figure 1 of Park, the claimed feature is taught.  This is because Park will continue to animate the virtual character over the real-world object in response to touch screen inputs while the mobile device remains stationary on a table or desk using Lin’s holder.  While the phone or mobile device is held stationary using Lin’s holder stand, the animation of the selected object will maintain a fixed distance (the determined distance separating the selected object from the portable device)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the mobile device into the table top stand as taught by Lin with the system of Park as modified by Hebborn and Tong in order to allow the user to continue to interact with the mobile device without having to hold the phone or mobile device the entire time (Lin in [0005]).  Thus, this would help if the user’s hands get tired of holding the device the whole time but the user still wanted to use the augmented reality animation application of Park.

As per claim 13, this claim is similar in scope to limitations recited in claim 3, and thus is rejected under the same rationale.



Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hebborn in further view of Tong and Ozguner et al. (Pub No. US 2018/0260931 A1).

As per claim 7, Park alone does not explicitly teach the claimed limitations.
However, Ozguner in combination with Park, Hebborn, and Tong teaches the claimed:
7. The virtual puppeteering system of claim 1, further comprising a projection device communicatively coupled to the portable device, and wherein the hardware processor is further configured to execute the object animation software code to render the animation of the selected object by projecting the animation onto a surface in a real-world environment using the projection device (As mentioned above for claim 1, Park teaches of rendering the animation by executing object animation software code to create augmented reality effects.  Park is silent about the claimed projecting.  Ozguner teaches that is was known to use a head-mounted display with projecting in order to create an augmented reality display, e.g. please see Ozguner in figure 2 and in [0085] “GPU 402 generates image frames for output to the display. As discussed above, these images can include text, holographic objects and other visual elements that can be projected onto display 416 and which can be perceived as being superimposed onto the real world environment when viewed by the user through the HMD display 416” and [0049] “[0049] FIG. 3 shows a functional block diagram of one example of a mixed reality display system 300. Display system 300 can include one or more lenses 302 that form a part of a see-through display subsystem 304, such that images may be displayed using lenses 302 (e.g., using projection onto lenses 302”.  In this instance, the display lenses on the head-mounted display in figure 2 where the images are projected corresponds to the claimed “a surface in a real-world environment”.
The claimed feature is taught when the HMD display system of Ozguner is used in place of the handheld smart device of Park.  Ozguner teaches of using forward facing camera systems on their HMD in [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the animation by using projection on a real world surface as taught by Ozguner with the system of Park as modified by Hebborn and Tong in order to allow the user to experience the augmented reality animation in a head-mounted glasses form of display.  This may be preferred by the user because the head-mounted display does not need to be held by the user’s hands while interactively displaying and using the augmented reality system.

As per claim 17, this claim is similar in scope to limitations recited in claim 7, and thus is rejected under the same rationale.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hebborn in further view of Tong and NPL Video Titled “My real life pet Dragon! (Super cool Augmented Reality iPhone game!)”, published in 2017 (herein referred to as “Dragon_AR_Video”).

As per claim 8, Park alone does not explicitly teach the claimed limitations.
However, Dragon_AR_Video in combination with Park, Hebborn, and Tong teaches the claimed:
8. The virtual puppeteering system of claim 1, wherein the hardware processor is further configured to execute the object animation software code to: receive another selection input selecting a virtual environment for the animation of the selected object (This is shown in the screenshot at 3:49 where in the app display on the mobile phone, the virtual environment may be selected by touching the “Feed”, “Play”, or “Store” icons.  The narrator selects the feed virtual environment in the screenshot at 4:51 and selects the play virtual environment in the screenshot at 6:11); identify the movement for animating the selected object further based on the selected virtual environment (Movement to feed the dragon an apple is identified in the feed virtual environment in the screenshot at 4:51 and movement to throw a ball at the dragon to play is identified in the play virtual environment in the screenshot at 6:11.  These portions of the video indicate that the identified movement depends upon the selected virtual environment, e.g. whether the user is in a feeding or playing virtual environment); and generate the animation of the selected object further using the selected virtual environment (This is shown around the time of the screens for 4:51 and 6:11 where animations are generated to show the dragon eating an apple or playing with the ball respectively).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selected environments and identified movements as taught by Dragon_AR_Video with the system of Park as modified by Hebborn and Tong in order to provide more interaction and entertainment for the virtual AR characters created in Park.  For example, the Dragon_AR_Video shows that these selected virtual environments allow a virtual pet game to be played with different modes such as a mode for feeding or playing with the virtual AR character that is created.

As per claim 18, this claim is similar in scope to limitations recited in claim 8, and thus is rejected under the same rationale.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hebborn in further view of Tong and Baseley et al. (Pub No. US 2012/0086729 A1).

As per claims 9 and 10, Park teaches the claimed:
9. The virtual puppeteering system of claim 1, wherein the selected object is a real-world object and 10. The virtual puppeteering system of claim 1, wherein the selected object is a real-world object (Please see figure 1 and its caption which recites “Figure 1: Concept scenario of the system. The user chooses the target everyday object to animate on the smart device AR, then it is animated as in the Tamagotchi concept”.  Figure 1 shows that the selected object is a real-world teapot object).
Park alone does not explicitly teach the remaining claim limitation.
However, Baseley in combination with Park, Hebborn, and Tong teaches the claimed:
wherein the identified movement for animating the selected object is one of walking or running and wherein the identified movement for animating the selected object is one of crouching or jumping (Please see Baseley in [0145] “If the cell processor 100 detects image motion at an image position corresponding to either of the contact point regions 3500 or 3510, then the cell processor 100 is operable to cause the virtual pet 3010 to move to a new position by causing the virtual pet 3010 to perform a game action such as rolling over, jumping, and then running to the new position as if startled”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the identified movement to include running or jumping as taught by Baseley with the system of Park as modified by Hebborn and Tong in order to allow the virtual animated character to express a wider range of movements and interactions.

As per claims 19 and 20, these claims are similar in scope to limitations recited in claims 9 and 10, respectively, and thus are rejected under the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699